Exhibit 10.4

 

[ex10_41.jpg]

 

   



 

[ex10_42.jpg]

 

   



 

[ex10_43.jpg]

 

PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer
Initials $3,702,000.00 04-29-2020 04-29-2022 22058069 OP *** EMG References in
the boxes above are for Lender's use only and do not limit the applicability of
this document to any particular loan or item. Any item above containing "***"
has been omitted due to text length limitations. Borrower: BD Of Colorado LLC
141 Union Boulevard Suite 400 Lakewood, CO 80228 Lender: CADENCE BANK, N.A. SBA
Middle Georgia Duluth Branch 1970 Satellite Blvd Duluth, GA 30097 Principal
Amount: $3,702,000.00 Date of Note: April 29, 2020 PROMISE TO PAY. BD Of
Colorado LLC ("Borrower") promises to pay to CADENCE BANK, N.A. ("Lender"), or
order, in lawful money of the United States of America, the principal amount of
Three Million Seven Hundred Two Thousand & 00/100 Dollars ($3,702,000.00),
together with interest on the unpaid principal balance from April 29, 2020,
until paid in full. PAYMENT. Borrower will pay this loan in accordance with the
following payment schedule, which calculates interest on the unpaid principal
balances as described in the "INTEREST CALCULATION METHOD" paragraph using the
interest rates described in this paragraph: 17 monthly consecutive principal and
interest payments of $155,861.90 each, beginning November 2, 2020, with interest
calculated on the unpaid principal balances using an interest rate of 1.000% per
annum based on a year of 360 days; and one principal and interest payment of
$1,105,097.20 on April 29, 2022, with interest calculated on the unpaid
principal balances using an interest rate of 1.000% per annum based on a year of
360 days. This estimated final payment is based on the assumption that all
payments will be made exactly as scheduled; the actual final payment will be for
all principal and accrued interest not yet paid, together with any other unpaid
amounts under this Note. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; and then to any late charges. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 30/360
simple interest basis; that is, with the exception of odd days before the first
full payment cycle, monthly interest is calculated by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by a month of 30 days. Interest for the odd days before the
first full month is calculated on the basis of the actual days and a 360-day
year. All interest payable under this Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: CADENCE BANK, N.A., 3500
Colonnade Parkway, Suite 600 Birmingham, AL 35243. LATE CHARGE. If a payment is
15 days or more late, Borrower will be charged 5.000% of the unpaid portion of
the regularly scheduled payment, regardless of any partial payments Lender has
received. INTEREST AFTER DEFAULT. Upon default, at Lender's option, and if
permitted by applicable law, Lender may add any unpaid accrued interest to
principal and such sum will bear interest therefrom until paid at the rate
provided in this Note. Upon default, the total sum due under this Note will
continue to accrue interest at the interest rate under this Note, with the final
interest rate described in this Note applying after maturity, or after maturity
would have occurred had there been no default. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note. Other Defaults. Borrower fails to comply with or to
perform any other term, obligation, covenant or condition contained in this Note
or in any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower. Default in Favor of Third Parties. Borrower or any Grantor
defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or
person that may materially affect any of Borrower's property or Borrower's
ability to repay this Note or perform Borrower's obligations under this Note or
any of the related documents. False Statements. Any warranty, representation or
statement made or furnished to Lender by Borrower or on Borrower's behalf under
this Note or the related documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter. Death or Insolvency. The dissolution of
Borrower (regardless of whether election to continue is made), any member
withdraws from Borrower, or any other termination of Borrower's existence as a
going business or the death of any member, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower's property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower. Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute. Events Affecting Guarantor. Any of the preceding events occurs with
respect to any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or DocuSign Envelope ID:
EF3ABCDE-2693-4928-AF28-19D509ACD686 PROMISSORY NOTE Loan No: 22058069
(Continued) Page 2 disputes the validity of, or liability under, any guaranty of
the indebtedness evidenced by this Note. Adverse Change. A material adverse
change occurs in Borrower's financial condition, or Lender believes the prospect
of payment or performance of this Note is impaired. Insecurity. Lender in good
faith believes itself insecure. SBA. When SBA is the holder, this Note will be
interpreted and enforced under Federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any Federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt Federal law. PAYCHECK PROTECTION PROGRAM . Lender is making this loan
pursuant to the Paycheck Protection Program (the "PPP") created by Section 1102
of the Coronavirus Aid, Relief, and Economic Security Act (the "CARES Act") and
governed by the CARES Act, section 7(a)(36) of the Small Business Act, any rules
or guidance that has been issued by the Small Business Administration
implementing the PPP, or any other applicable Loan Program Requirements, as
defined in 13 CFR 120.10, as amended from time to time (collectively "PPP Loan
Program Requirements"). Notwithstanding anything to the contrary herein,
Borrower (a) agrees that this Promissory Note shall be interpreted and construed
to be consistent with the PPP Loan Program Requirements and (b) authorizes the
Lender to unilaterally amend any provision to the Promissory Note to the extent
required to comply with the PPP Loan Program Requirements. NOTE FORGIVENESS.
Borrower may apply to Lender for forgiveness of the amount due on this Note in
an amount equal to the sum of the following costs incurred by Borrower during
the 8-week period beginning on the date of first disbursement of this Note: a.
Payroll costs b. Any payment of interest on a covered mortgage obligation (which
shall not include any prepayment of or principal on a covered mortgage
obligation) c. Any payment on a covered rent obligation d. Any covered utility
payment The amount of forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the PPP, including the provisions of Section
1106 of the CARES Act. Not more than 25% of the amount forgiven can be
attributed to non-payroll costs. If Borrower has received an Economic Injury
Disaster Loan ("EIDL") advance, then the amount of the advance shall be
subtracted from the loan forgiveness amount. BORROWER'S CERTIFICATION. In
connection with the application submitted to Lender for a loan under the PPP,
Borrower hereby certifies to the Lender the following: a. The "Average Monthly
Payroll" that Borrower reported in the Application was calculated in accordance
with the instructions for the PPP Application Form (SBA From 2483). b. Borrower
had and has the requisite corporate power and authority to execute and deliver
the Application and any related documents, and to perform Borrower's obligations
thereunder. c. Borrower understands that this Borrower Certification is being
delivered to Lender in addition to the representations, authorizations and
certifications Borrower made in the Application. Borrower further understands
that the Lender will rely on the statements contained in this Borrower
Certification and the Application for purposes of making a loan to Borrower
under the Program. d. The statements contained in this Borrower Certification
and the representations, authorizations and certifications in the Application
are true and correct in all respects. e. Borrower agrees to indemnify and hold
harmless Lender, its officers, directors, employees, agents and controlling
persons thereof, past, present or future, from and against any and all
liabilities, losses, costs, damages and expenses, including costs and reasonable
attorneys' fees arising out of or related to any loan made by Lender to Borrower
under the PPP, including any misrepresentation, omission, or inaccuracy
contained in this Borrower's Certification, the Application or any supporting
documentation provided by Borrower in connection with obtaining a loan under the
PPP. LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount. ATTORNEYS' FEES; EXPENSES. Lender
may hire or pay someone else to help collect this Note if Borrower does not pay.
Borrower will pay Lender that amount. This includes, subject to any limits under
applicable law, Lender's costs of collection, including court costs and fifteen
percent (15%) of the principal plus accrued interest as attorneys' fees, if any
sums owing under this Note are collected by or through an attorney at law,
whether or not there is a lawsuit, and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law. JURY WAIVER. Lender and
Borrower hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other. GOVERNING
LAW. This Note will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Georgia without
regard to its conflicts of law provisions. This Note has been accepted by Lender
in the State of Georgia. CHOICE OF VENUE. If there is a lawsuit, Borrower agrees
upon Lender's request to submit to the jurisdiction of the courts of Gwinnett
County, State of Georgia. COLLATERAL. This loan is unsecured. SUCCESSOR
INTERESTS. The terms of this Note shall be binding upon Borrower, and upon
Borrower's heirs, personal representatives, successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns. NOTIFY US OF
INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Borrower may
notify Lender if Lender reports any inaccurate information about Borrower's
account(s) to a consumer reporting agency. Borrower's written notice describing
the specific inaccuracy(ies) should be sent to Lender at the following address:
CADENCE BANK, N.A. 3500 Colonnade Parkway, Suite 600 Birmingham, AL 35243.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties waive any right to require Lender to take action against any other party
who signs this Note as provided in O.C.G.A. Section 10-7-24 and agree that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan DocuSign Envelope ID:
EF3ABCDE-2693-4928-AF28-19D509ACD686 PROMISSORY NOTE Loan No: 22058069
(Continued) Page 3 without the consent of or notice to anyone other than the
party with whom the modification is made. The obligations under this Note are
joint .and several. THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS
NOTE IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT
ACCORDING TO LAW. BORROWER: BD OF COLORADO LLC By: Ryan Zink, Officer of BD Of
Colorado LLC (Seal) LaserPro, Ver. 19.2.0.042 Copr. Finastra USA Corporation
1997, 2020. All Rights Reserved. - GA C:\LASERPRO\CFI\LPL\D20.FC TR-45952 PR-239
DocuSign Envelope ID: EF3ABCDE-2693-4928-AF28-19D509ACD686

 



 